Citation Nr: 1632495	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-23 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  Jurisdiction has since transferred to Winston-Salem, North Carolina.

The Veteran's claim for service connection for hypertension was first denied by the RO in a May 2010 rating decision (then claimed as high blood pressure).  The issue was again denied in September 2010.  While the RO stated that the claim was considered "reopened" in that decision, this was in error, as the May 2010 decision had not yet become final.  A timely Notice of Disagreement was filed in October 2010.  A May 2011 statement of the case (SOC) was issued confirming his denial for service connection for hypertension.  The Veteran then submitted an August 2011 statement indicating  that he thought his hypertension was a result of the PTSD, which the RO construed as a new claim, despite the appellate window not yet closing for either issue. 

In April 2014, the Board remanded the matter for further development.  In October 2015, the Board once again remanded this issue for further development.  The directives of the remand have been substantially complied with and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran experienced neither a vascular injury or disease in service nor chronic symptoms of hypertension during service.

2.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service. 

3.  Current hypertension is not causally or etiologically related to service.






CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

January 2010, February 2010, April 2010, May 2010, January 2011, August 2011, and December 2011 letters provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence. While the Veteran has indicated that he was treated for hypertension by his private physician, Dr. S. from 1972 through 1982, and from Dr. T., beginning in 1990, these records are also not available for review. No additional pertinent evidence, that is capable of being obtained, has been identified by the claimant. 

The Veteran was afforded a VA examination in August 2010, a VA opinion regarding the etiology of the Veteran's hypertension and it relationship to PTSD was obtained in August 2014, and an additional VA opinion was obtained in conjunction with the October 2015 remand, as to the etiology of the Veteran's hypertension and its relationship, if any, to his service-connected PTSD.  The Board finds that the VA examination reports and opinions of record are adequate because they were performed by medical professionals, were based on a thorough examination of the record, included an adequate VA examination in August 2010, documented and considered the Veteran's complaints and symptoms, and included adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the claim for service connection for hypertension.

As to the December 2015 VA opinion, the Board notes that the October 2015 Board remand called for the opinion to be provided for by a qualified physician and the opinion was rendered by a VA nurse practitioner.  The Court has held that a nurse practitioner may provide competent medical evidence as long as the examination and opinion itself is not incomplete or otherwise insufficient.  See Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007).  The VA examinations opinion is  adequate because the examiner reviewed the file, discussed what relationship, if any there was between the Veteran's hypertension and PTSD, and supported all conclusions with analyses based on objective observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given that the examination opinion was adequate, the Board finds that the December 2015 VA opinion being rendered by a nurse practitioner rather than by a physician did not render it inadequate or that the agency of original jurisdiction (AOJ) failed to substantially comply with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall, citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  For these reasons, the Board finds that obtaining an additional opinion is unnecessary.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments in support of his claim.  He was also afforded the opportunity to appear at a personal hearing.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Analysis
Hypertension

The Veteran seeks service connection for hypertension claiming that it is caused and/or aggravated by his service-connected PTSD.  In the alternative, the Veteran maintains that his hypertension arises as a result of his period of service.

The Veteran is presently service-connected for PTSD, which has been assigned a 70 percent disability evaluation.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310  was amended, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2015). This requirement was not contained in prior versions of the regulation. Cf. 38 C.F.R. § 3.310 (2006).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Following a review of all the evidence, lay and medical, the Board finds that the criteria for service connection for hypertension have not been met.  The Board finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  During the June 1971 service separation medical examination, the vascular system was clinically evaluated as normal, and the blood pressure reading was within normal limits, 120/70.  Because service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service, and such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  Furthermore, the Veteran has not contended that he experienced symptoms of hypertension during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest evidence of a hypertension diagnosis reflected in the evidence of record is shown in 2007, approximately 36 years after service separation.   The absence of post-service findings of, diagnosis of, or treatment for hypertension for over 31 years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension.  The evidence does not show clinical documentation of hypertension until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hypertension to active service is of no probative value.

Moreover, the August 2010 VA examiner following a review of the record, indicated that the Veteran was first diagnosed with hypertension in 2008 and started on medication.  He stated that there was no evidence of hypertension during military service and that the Veteran had a normal cardiovascular exam.  He indicated that there was no evidence that the Veteran's current hypertension was caused by or a result of military service. 

Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As to the Veteran's claim that his hypertension is secondarily related to his service-connected PTSD, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Consequently, the Veteran's opinion that purports to establish a relationship between his service-connected PTSD and his current hypertension is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the examiner had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current hypertension is related to his service-connected PTSD.  

In contrast, the Board has obtained two separate opinions as to the relationship between the Veteran's current hypertension and his service-connected PTSD.  In an August 2014 VA examination report, the examiner observed that a log of the Veteran's blood pressures for the past 2 years showed good control, with average of around 130/80 which was normal, on one medication and no maximized dose (Amlodipine 5mg daily).  The examiner indicated that PTSD does not cause hypertension.  She noted that PTSD could increase temporarily the blood pressure, but not cause sustained increase of blood pressure to produce hypertension.  She stated that there was no evidence in the medical literature that PTSD produced hypertension.   It was her opinion that hypertension was less likely than not secondary or aggravated by PTSD.

In the October 2015 remand, the Board indicated that a review of the above opinion revealed that while the examiner provided rationale regarding why PTSD did not cause hypertension (based on a lack of evidence in medical literature), she did not provide rationale as to why the Veteran's PTSD had not aggravated his hypertension beyond normal progression.  The Board stated that as the rationale was the most probative part of a medical opinion, the opinion generated was inadequate and the claim had to be remanded so another opinion could be generated that was supported by sufficient rationale. 

The Board requested that an additional opinion be obtained regarding the Veteran's hypertension.  The examiner was to review the entire record, including all pertinent medical evidence of record and provide the following opinions:  Was it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension was caused by his service-connected PTSD?  Alternatively, was it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension was aggravated by his service-connected PTSD?  The examiner was requested to address both causation and aggravation.  

The requested opinion was obtained in December 2015.  The examiner, a nurse practitioner, following a thorough review of the record, indicated that hypertension was less likely as not caused by or aggravated by service-connected PTSD disability.  She noted that medical literature indicated transient blood pressure elevations that may be associated with mental health disorders, such as PTSD, did not represent an aggravation of hypertension but did represent a normal physiological response to the fight or flight response triggered by mental health disorder during an adrenergic state (shaking, nervousness).  She also noted that medical literature did not indicate that PTSD was a cause of hypertension.  The Board is giving this opinion the most probative weight.  The Veteran's record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

Given the foregoing, the claim for service connection for hypertension on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hypertension is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


